Citation Nr: 1539444	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-01 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of a right knee disability, to include as secondary to a left knee disability.

2.  Entitlement to a rating in excess of 0 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to July 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a Travel Board hearing in July 2015.  By correspondence received in June 2015, the Veteran, through his representative, indicated that he wished to withdraw his request for a hearing.  Thus, the Board deems the hearing request withdrawn. 

Additional medical evidence has been received following the most recent statement of the case (SOC).  Although the Veteran has not submitted a waiver of agency of original jurisdiction (AOJ) consideration of this evidence, this additional evidence is pertinent to claims that are being remanded.  Thus, the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  38 C.F.R. § 20.1304(c) (2015).

The issues of service connection for a right knee disability and entitlement to a rating in excess of 0 percent for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2008 rating decision denied the Veteran service connection for a right knee disability based essentially on a finding that a right knee disability was not shown.

2.  Evidence received since the February 2008 rating decision includes evidence not of record at that time; suggests that the Veteran has a current right knee disability which may be related to his service-connected left knee disability; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claim is being reopened and the downstream issue of service connection is being remanded, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

A February 2008 rating decision denied the Veteran service connection for a right knee disability based essentially on a finding that a current right knee disability was not shown.  The Veteran was notified of the decision and did not file a timely notice of disagreement or submit additional evidence within a year following the decision. Therefore, it became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.

Evidence of record at the time of the prior denial included service treatment records (STRs), VA treatment records, and a December 2007 VA examination of the left knee.  Evidence received since the previous denial includes additional VA and private treatment records showing the Veteran had a right knee replacement in January 2011 due to degenerative arthritis, a statement received in June 2011 by Dr. T. K., M.D., noting that the Veteran had a total right knee replacement due to knee problems which developed as a result of overcompensation for his severely injured left knee, and a July 2011 VA examination noting the Veteran's right knee replacement. 

This evidence was not previously of record, and is new.  Moreover, it clearly relates to a previously unestablished fact (a current diagnosis) needed to substantiate the underlying claim of service connection.  Notably, the Veteran is service connected for a left knee disability, which the statement from Dr. T.K. indicates may be related to his current right knee disability.  Thus, when considering the new evidence with all other evidence of record, and particularly in light of the low threshold standard outlined by the Court in Shade, the Board finds that the new evidence since the prior denial also raises a reasonable possibility of substantiating the underlying claim of service connection, and is therefore also material.  Consequently, the claim of service connection for bilateral hearing loss may be reopened.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability, and, to that extent only, the claim to reopen is granted. 



REMAND

As noted above, a June 2011 statement by Dr. T. K. indicates that the Veteran's right knee disability is a result of his service-connected left knee disability.  However, this opinion is unaccompanied by any explanation or rationale. 

On July 2011 VA examination, the VA examiner noted the Veteran's right knee replacement, but found that based on examination and available documentation, a right knee condition could not be corroborated to his left knee disability.  The examiner noted there was no evidence of abnormal weight-bearing, including calves measurement with the right calf being slightly lesser (rather than larger) than the left calf muscle and radiologic findings on both knees indicated no significant changes except the interval right knee arthroplasty with insertion of a right knee prosthesis.

The Board finds the medical opinion presented in the July 2011 VA examination report to be inadequate in that it only addresses the causation aspect of secondary service connection, and does not address the aggravation aspect, with respect to the right knee disability claim.  38 C.F.R. § 3.310.  

As the Board finds that the January 2011 VA examination report fails adequately address the aggravation aspect of the Veteran's claim for service connection and the July 2011 private opinion is without adequate rationale, further medical guidance must be sought on remand.

The Veteran was last afforded a VA examination regarding his service-connected hemorrhoids in October 2011.  Since then, the Veteran has reported and VA treatment records indicate that his hemorrhoids have worsened and are more severe than originally rated.  In light of the length of the intervening period since the October 2011 examination, and the allegations of worsening, a contemporaneous examination to assess his hemorrhoids are necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Please obtain updated records of all VA treatment the Veteran has received for his right knee disability (not already associated with the record).

2.  After the record is determined to be complete, please arrange for a supplemental VA medical opinion by the January 2011 examiner (or by another opinion provider, if the 2011 examiner is no longer available) to ascertain whether his right knee disability was aggravated by his left knee disability.  The Veteran's entire record (to include this remand) must be reviewed by the opinion provider in conjunction with the examination.  Based on review of the record, please respond to the following:

Is it at least as likely as not (a 50% or better probability) that the right knee disability was aggravated (permanently worsened) by the Veteran's service-connected left knee disability?

Please explain the rationale for all opinions, citing to supporting factual data, as appropriate.  If an opinion sought cannot be offered without resort to mere speculation, the opinion provider must explain whether that is so because the facts presented are lacking (if so, identify the facts needed, but not shown, i.e., because the state of medical knowledge is inadequate to address the question or because the examiner lacks the requisite training).

3.  In addition, please arrange for an appropriate examination of the Veteran to determine the current severity of his service-connected hemorrhoids.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.

The examiner should elicit the Veteran's subjective complaints, report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If either claim on appeal remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative an opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


